Case 1:20-cr-00179-DLC Document 112 Filed 08/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- eee ee ee LL -— 3 em xX

UNITED STATES OF AMERICA : UNSEALING ORDER

—~ Veo : $1 20 Cr. 179 (DEC)

ror cote ote
Vi

SUNDAY OKORO, : | JSDC SDNY
COLLINS ENEH, and : | DOCUMENT
IKRCHUKWU ELENDU, : i

ELECTRONICALLY FILED

Defendants. : DOC #:_
DATE FILED: _

 

  

 

 

 

 

Upon application of the United States of America, by and
through Assistant United States Attorneys Jun Xiang and Kevin Mead,
IT IS HEREBY ORDERED that Superseding Indictment S1
20 Cr. 179, which was filed under seal on August 5, 2020, be

unsealed.

50 ORDERED.

Dated: New York, New York
August /3 , 2020

phasis (Me

HONORABLE DENISE L. COTE
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
